Citation Nr: 0111052	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
non-service connected pension benefits in the calculated 
amount of $53,158.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to June 
1943, and from June 1947 to April 1948.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida VA which 
denied the veteran's request for a waiver of the recovery of 
an overpayment of VA non-service connected pension benefits 
in the amount of $53,158.  The basis of the Committee's 
denial was fraud by the veteran.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was awarded disability pension benefits in a 
November 1989 rating decision, effective as of July 1988. 

3.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on his countable annual income and that he should 
notify VA of any changes in income. 

4.  Eligibility Verification Reports (EVR) received in 
December 1990, and in January 1992, show that the veteran 
reported no income.

5.  In 1991, the RO found that the veteran had had income 
from employment since 1989, and that he had had income from 
the sale of a business property and from the settlement of a 
lawsuit in 1991, and that he had failed to report this 
information to VA as required.

6.  In a May 1992 Administrative Decision, the RO found fraud 
on the part of veteran in the creation of the overpayment. 

7.  The veteran did not respond the RO's October 1998 request 
that he provide documentation of the termination of his 
employment.

8.  In January 1999, the veteran's pension benefits were 
terminated effective May 1, 1989, based the veteran's 
unreported income.  This action created an overpayment 
calculated in the amount of $53,158.

9.  In his April 1999 Financial Status Report, the veteran 
reported that he had not worked for two years.

10.  The overpayment was created by the veteran's willful and 
intentional failure to report material facts involving his 
income and employment status, despite his knowledge that he 
was required to do so and that an overpayment would likely 
result from his failure to report the income.


CONCLUSION OF LAW

Entitlement to waiver of the recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$53,158, is precluded by the veteran's fraud.  38 U.S.C.A. 
§§ 1503, 1521, 5302 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.1(aa)(2), 1.965(b), 3.23, 3.271, 3.272, 3.660(a)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.  By virtue of an October 1998 
letter, the September 1999 Committee decision, and the March 
2000 Statement of the Case issued during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information necessary to substantiate the waiver 
claim.  Specifically, the Board notes that, in October 1998, 
prior to the termination of his pension, the veteran was 
provided 60 days in which to submit evidence.  The veteran 
did not respond.  Although the veteran has made statements 
regarding the origin of his income, he has not provided 
documentation to support his statements.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the waiver claim have been 
properly developed and that no useful purpose would be served 
by remanding said issue with directions to provide further 
assistance to the veteran.  There is no indication that 
additional relevant records exist that would be more 
pertinent than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist the veteran has been 
satisfied.  38 C.F.R. § 3.159; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The RO awarded the veteran disability pension benefits in a 
November 1989 rating decision, effective July 1988.  In the 
November 1989 award letter with an attached VA Form 21-8768, 
the RO informed the veteran that in determining his countable 
income, the following sources for him were included: earned 
$0.00; Social Security $0.00; retirement $0.00; and other 
income $0.00.  The veteran was advised that his rate of 
pension was directly related to his income and that he was to 
notify VA of any changes in his income because a failure to 
do so could result in the creation of an overpayment.  He was 
thereafter advised of the income upon which his award was 
based and of the reporting requirements by means of numerous 
letters sent by VA to him between December 1990 and March 
1991.  In the annual EVRs submitted by the veteran in 
December 1990, and in January 1992, he reported receiving no 
income from any source between December 1989 and November 
1990; between December 1990 and November 1991; and between 
December 1991 and November 1992.  

In an October 1991 Report of Field Examination, the field 
examiner noted that the veteran had been involved in a 
lawsuit in which the attorney for the opposing party had a 
court order to obtain VA records and that the lawsuit was 
eventually settled out of court.  However, information was 
provided to the field examiner that the veteran had received 
income during 1989, 1990, and 1991, while he was receiving VA 
pension.  Upon investigation, the field examiner found that 
the veteran had received $13,187.87 in employment income 
between April and December of 1989, as well as $3,164.85 in 
income in 1990, and $11,600 in income in 1991 from the 
settlement of the lawsuit and the sale of a fruit stand.  In 
a May 1992 administrative decision, the RO determined that 
the veteran had fraudulently received pension benefits 
effective May 1, 1989, and indicated that the case would be 
referred to the Office of Inspector General for the recovery 
of $20,730 in benefits.  

A signed but undated EVR of record shows that the veteran 
reported that he received no income between December 1991 and 
November 1992, or between December 1992 and November 1993.  
In a January 1994 EVR, the veteran reported that he received 
had received Social Security benefits in December 1993, and 
that he had not had any other income.  In March 1994, the 
veteran's VA pension income was adjusted to reflect his 
receipt of Social Security benefits and he was again informed 
of his responsibility to report any additional income.  The 
veteran was thereafter advised of the income upon which his 
award was based and of the relevant reporting requirements by 
means of numerous letters to him from VA dated between 1994 
and December 1997.  All of these letters clearly indicate 
that VA was only aware of the veteran's Social Security 
income.  

In September 1998, the Office of Inspector General advised 
that, because the criminal statute of limitations had 
expired, an investigation of the veteran with respect to the 
pension overpayment would not be conducted.  In an October 
1998 letter, the RO advised the veteran that it proposed to 
terminate his VA pension award effective May 1, 1989, based 
on his unreported income in 1989, 1990, and 1991.  The 
veteran was provided 60 days in which to respond and submit 
evidence showing when his employment had been terminated.  
The veteran did not respond.  In January 1999, the veteran's 
benefits were terminated effective May 1, 1989.  This action 
resulted in a calculated overpayment of $53,187.  

In April 1999, the veteran submitted a claim for a waiver of 
the recovery of the overpayment on the basis of undue 
financial hardship and reported that he had not worked for 
the previous two years. 

Subsequently, the veteran contended that he had only worked 
for the period prior to his award of pension and that the 
other income was the result of his helping a friend with the 
money he received actually belonging to his friend.  He 
further stated that his attorney sold him out to the 
insurance company and that the letter from the attorney to VA 
was filled with lies.

The Committee denied the veteran's request for waiver in a 
September 1999 decision.  The Committee determined that 
waiver was precluded by law on the basis that there had been 
fraud on the part of the veteran in the creation of the 
overpayment.  Specifically, the Committee determined that 
although the veteran was well advised of his responsibilities 
to report his income or changes in income, the veteran 
knowingly provided false statements by reporting zero income 
on his EVRs and by continuing to accept benefits to which he 
knew he was not entitled.  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2000).

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  In determining income for purposes of 
entitlement to pension under the improved pension program, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  See 
also 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2000).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

According to the applicable regulations, fraud means an 
intentional misrepresentation of fact or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining eligibility for VA benefits with 
knowledge that the misrepresentation or failure to disclose 
may result in the erroneous award or retention of such 
benefits.  38 C.F.R. § 3.1(aa) (2000).  Fraud and 
misrepresentation both contain common characteristics and are 
considered as a single element.  The burden of proof to 
establish fraud or misrepresentation lies solely with VA.

There is no all-embracing definition of "fraud" and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance.  See VAOPGCPREC 4-85 
(September 16, 1985) wherein the VA General Counsel defined 
fraud as an intentional perversion of truth for the purpose 
of inducing another in reliance upon it to part with some 
valuable thing belonging to him or to surrender a legal 
right.  IT is a false representation of a matter of fact, 
whether by words or by conduct, by false or misleading 
allegations, or by concealment of that which should have been 
disclosed, which deceives and is intended to deceive another 
so that he shall act upon it to his legal injury.

Turning to the facts of this case, the Committee denied the 
veteran's request for a waiver of the recovery of a $53,187 
overpayment because there was fraud in the creation of the 
indebtedness.  The Board concurs and notes that there is an 
administrative decision of record finding fraud on the 
veteran's part.  The evidence of record establishes that the 
veteran's failure to report his receipt of income was not 
mere inadvertence.  As noted above, in letters pertaining to 
his award of pension benefits, the RO explained to the 
veteran with particularity that his pension award was based, 
in part, on his income of $0.00.  Thus, he was well aware of 
his obligation to report all sources of income fully and of 
the relationship between his income and his VA pension 
entitlement.  Nevertheless, he continued to submit EVRs 
showing no income.  It was not until a field examination, 
conducted in October 1991, that evidence was found revealing 
that the veteran had been in receipt of income as of May 
1989, and thereafter.  Additionally, at the time the veteran 
was notified of the proposal to terminate his pension, he was 
asked to provide documentation showing when his employment 
had ended.  He failed to respond to that request.  Moreover, 
evidence of record, dated between 1993 and 1998, reveals 
that, while the veteran had reported that he had only 
received income from Social Security in his April 1999 
request for waiver, he subsequently reported that he had 
stopped working two years previous.  This indicates that he 
had actually been working up until 1997.  Thus, by his own 
admission, the veteran reported that he had continued his 
employment while he was receiving VA pension benefits.  At no 
time has the veteran ever provided documentation showing his 
terminal date of employment.  

The Board finds that much of the evidence of record suggests 
that the veteran's failure to report his various sources of 
income was not mere inadvertence.  Letters sent from the RO 
to the veteran shortly before and after receipt of the income 
explained with particularity that his pension award was based 
upon the amount of his income and that he had a duty to 
report any changes in income.  Nevertheless, he did not 
report his employment income, property sale income or lawsuit 
settlement income to VA upon his initial application or 
thereafter.  This income had been specifically requested on 
the pension application form and in his various EVRs.  Thus, 
he was well aware of his obligation to report all sources of 
income fully and of the relationship between his income and 
his VA pension entitlement, yet he did not report the income 
and continued to accept VA pension payments to which he knew 
he was not entitled for many months.  This constitutes more 
than a non-willful act or mere inadvertence.

Upon review, the Board finds that the veteran knew he had to 
report his income and he knew the consequences of failing to 
report it.  His failure to report his income was the direct 
cause of the overpayment of VA benefits, and represents a 
willful intention on his part for the purpose of obtaining or 
retaining eligibility for VA benefits.  Therefore, a waiver 
of the debt of $53,187 is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience to 
which he refers.  See 38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2000) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation or bad faith is found).


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
pension benefits in the amount of $53,187 is denied.



		
	M. Hannan
	Acting Member, Board of Veterans' Appeals



 

